Citation Nr: 9900164	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-13 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to an increased rating for the service-connected 
low back disorder, currently evaluated as 20 percent 
disabling.  



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served with a Reserve component from January 1980 
to November 1996.  

This matter comes to the Board of Veterans Appeals (Board) 
on appeal of a January 1997 rating decision of the RO.  



REMAND

The veteran contends that his service-connected low back 
disorder is more disabling than as currently rated.  

The veteran underwent a VA examination in December 1996.  At 
that time, he presented with complaints of low back pain, 
worse with prolonged standing or sitting, with an occasional 
sharp pain down his left leg.  Range of motion was 
demonstrated by flexion to 45 degrees, extension to 15 
degrees, left lateral flexion to 30 degrees, right lateral 
flexion to 45 degrees, left rotation to 30 degrees and right 
rotation to 45 degrees.  Objective evidence of pain on motion 
was registered on right lateral flexion, left rotation and 
forward flexion.  An MRI performed a year prior to the 
examination was stated to show degenerative joint disease at 
L5-S1 and facet arthropathy.  Based on the examination, a 
final diagnosis of degenerative joint disease and facet 
arthropathy of the lumbosacral spine was rendered.  

In August 1998, the veteran was afforded a hearing at the RO 
before a Member of the Board.  He testified that he 
frequently had difficulty getting out of bed in the morning 
and would sometimes be confined to bed because of his back.  
He further noted that it was difficult for him to bend over 
to brush his teeth or lift things and described having a 
shooting pain which extended down his left leg to his ankle, 
which he experienced a substantial part of the time.  He also 
stated that he frequently missed work and was ultimately 
placed on light duty due to his back condition.  

The veterans wife testified that because of his back 
problems, he no longer performed certain chores, such as 
mowing the lawn, laundry or carrying firewood.  

A review of the veterans testimony given at the hearing in 
August 1998 suggests that his condition has worsened since 
the December 1996 examination.  Hence, the Board finds that 
the veteran should be afforded another examination in order 
to evaluate the current severity of the service-connected low 
back disorder.  

Furthermore, the RO should address whether the veterans 
service-connected low back disorder warrants compensation for 
functional loss due to pain or weakness, fatigability, 
incoordination, or pain on movement of a joint.  As such, the 
RO must address the applicability of 38 C.F.R. § 4.40 (1998) 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
(1998) regarding weakness, fatigability, incoordination, or 
pain on movement of a joint.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to excursion, strength, 
speed, coordination and endurance.  38 C.F.R. § 4.40. 

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his service-
connected low back disorder since 
December 1996.  After securing the 
necessary release, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request and associate 
them with the claims folder.  

2.  The RO should schedule the veteran 
for a comprehensive VA examination by an 
orthopedist to determine the current 
severity of his service-connected low 
back disorder.  All indicated testing in 
this regard should be completed.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should report 
detailed findings and describe fully the 
extent to which the service-connected low 
back disorder causes functional 
limitation, to include objective evidence 
of limitation of motion due to pain; and 
to make specific findings as to whether 
there is any evidence of swelling, 
deformity or atrophy.  A complete 
rationale for all opinions expressed must 
be provided in this regard.  

3.  Following completion of the 
development requested hereinabove, the RO 
should again review the veterans claim.  
If any benefit sought on appeal is not 
granted to the veterans satisfaction, 
then he should be issued a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
